 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR
(ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE 1933 ACT IS NOT REQUIRED
IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS SUCH TRANSFER IN VIOLATION OF
ANY APPLICABLE STATE SECURITIES LAWS.  THIS LEGEND SHALL BE ENDORSED UPON ANY
WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT OR ANY SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF THIS WARRANT.
 
WARRANT TO PURCHASE COMMON STOCK
 
OF
 
VECTOR INTERSECT SECURITY ACQUISITION CORP.
 
W121008-1
 
This is to certify that, FOR VALUE RECEIVED, Centurion Credit Group Master Fund
L.P., a Delaware limited partnership, or its assigns (“Holder”), is entitled to
purchase, subject to the provisions of this Warrant, from Vector Intersect
Security Acquisition Corp., a Delaware corporation (the “Company”), 100,000
shares of fully paid, validly issued and nonassessable shares of the common
stock of the Company, par value $.001 per share (“Common Stock”), at a price of
$8.00 per share. The number of shares of Common Stock to be received upon the
exercise of this Warrant and the price to be paid for each share of Common Stock
may be adjusted from time to time as hereinafter set forth.  The shares of
Common Stock deliverable upon such exercise, and as adjusted from time to time,
are hereinafter sometimes referred to as “Warrant Shares” and the exercise price
of a share Common Stock in effect at any time and as adjusted from time to time
is hereinafter sometimes referred to as the “Exercise Price.”  This Warrant is
issued pursuant to the terms of a Note Purchase Agreement dated December 10,
2008.
 
(a)           EXERCISE OF WARRANT.
 
(1)           This Warrant may be exercised in whole or in part at any time or
from time to time from the date the Company consummates a Business Combination
(as defined in the Company’s certificate of incorporation) for a period of three
years following such date (the “Exercise Period”); provided, however, that
(i) if either such day is a day on which banking institutions in the State of
New York are authorized by law to close, then on the next succeeding day which
shall not be such a day, and (ii) in the event of any merger, consolidation or
sale of substantially all the assets of the Company as an entirety, resulting in
any distribution to the Company’s stockholders, prior to termination of the
Exercise Period, the Holder shall have the right to exercise this Warrant
commencing at such time through the termination of the Exercise Period into the
kind and amount of shares of stock and other securities and property (including
cash) receivable by a holder of the number of shares of Common Stock into which
this Warrant might have been exercisable immediately prior thereto.  This
Warrant may be exercised by delivery to the Company in the manner set forth in
this Section of this Warrant, of the Purchase Form annexed hereto duly executed
and accompanied by payment of the Exercise Price for the number of Warrant
Shares specified in such form.  As soon as practicable after each such exercise
of this Warrant, but not later than seven (7) days following the receipt of good
and available funds, the Company shall issue and deliver to the Holder a
certificate or certificates for the Warrant Shares issuable upon such exercise,
registered in the name of the Holder or its designee.  If this Warrant should be
exercised in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the rights of the
Holder thereof to purchase the balance of the Warrant Shares purchasable
hereunder.  As of the end of business on the date of receipt by the Company of
the Purchase Form, the Holder shall be deemed to be the holder of record of the
shares of Common Stock issuable upon such exercise, notwithstanding that the
stock transfer books of the Company shall then be closed or that certificates
representing such shares shall not then be physically delivered to the Holder.

 
1

--------------------------------------------------------------------------------

 
 
(2)           At any time during the Exercise Period, the Holder may, at its
option, exercise this Warrant on a cashless basis by exchanging this Warrant, in
whole or in part (a “Warrant Exchange”), into the number of Warrant Shares
determined in accordance with this Section (a)(2), by delivery to the Company of
the duly completed and executed Purchase Form.  The Warrant Exchange shall take
place on the date specified in the Purchase Form or, if later, the date the
Purchase Form is received by the Company (the “Exchange Date”).  Certificates
for the shares issuable upon such Warrant Exchange and, if this Warrant should
be exercised in part only, provided an original Warrant is delivered to the
Company, a new Warrant evidencing the rights of the Holder thereof to purchase
the balance of the Warrant Shares purchasable hereunder, shall be issued as of
the Exchange Date and delivered to the Holder within seven (7) days following
the Exchange Date.  In connection with any Warrant Exchange, this Warrant shall
represent the right to subscribe for and acquire the number of Warrant Shares
equal to (i) the number of Warrant Shares specified by the Holder in its
Purchase Form (the “Total Number”) less (ii) the number of Warrant Shares equal
to the quotient obtained by dividing (A) the product of the Total Number and the
existing Exercise Price by (B) Fair Market Value of a share of Common
Stock.  “Fair Market Value” shall equal the 5 trading day average closing
trading price of the Common Stock on the relevant market or exchange for the 5
trading days preceding the date of determination or, if the Common Stock is not
listed or admitted to trading on any market or exchange, and the average price
cannot be determined as contemplated above, the Fair Market Value of the Common
Stock shall be as reasonably determined in good faith by the Company’s Board of
Directors with the concurrence of the Holder.
 
(b)           RESERVATION OF SHARES.  The Company shall at all times reserve for
issuance and/or delivery upon exercise of the this Warrant such number of shares
of Common Stock as shall be required for issuance and delivery upon exercise of
this Warrant.
 
(c)           FRACTIONAL SHARES.  No fractional shares or scrips representing
fractional shares shall be issued upon the exercise of this Warrant.  With
respect to any fraction of a share called for upon any exercise hereof, the
Company shall pay to the Holder an amount in cash equal to such fraction
multiplied by the then Fair Market Value of a share of Common Stock, as defined
in Section (a)(2) above.
 
(d)           LOSS OR DESTRUCTION OF WARRANT.  Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnification, and upon surrender and cancellation of this
Warrant, if mutilated, the Company will execute and deliver a new Warrant of
like tenor and date.  Any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company,
whether or not this Warrant so lost, stolen, destroyed, or mutilated shall be at
any time enforceable by anyone.
 
(e)           RIGHTS OF THE HOLDER.  The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in this Warrant and
are not enforceable against the Company except to the extent set forth herein.

 
2

--------------------------------------------------------------------------------

 
 
(f)           ANTI-DILUTION PROVISIONS.
 
(1)           In case the Company shall hereafter (i) declare a dividend or make
a distribution on its outstanding Common Stock in shares of Common Stock, (ii)
subdivide or reclassify its outstanding Common Stock into a greater number of
shares, or (iii) combine or reclassify its outstanding Common Stock into a
smaller number of shares, the Exercise Price in effect at the time of the record
date for such dividend or distribution or of the effective date of such
subdivision, combination or reclassification shall be adjusted so that it shall
equal the price determined by multiplying the Exercise Price by a fraction, the
denominator of which shall be the number of shares of Common Stock outstanding
after giving effect to such action, and the numerator of which shall be the
number of shares of Common Stock outstanding immediately prior to such
action.  Such adjustment pursuant to this Section shall be made successively
whenever any event listed above shall occur.
 
(2)           Whenever the Exercise Price payable upon exercise of each Warrant
is adjusted pursuant to Subsection (1) above, the number of Shares purchasable
upon exercise of this Warrant shall simultaneously be adjusted by multiplying
the number of Shares initially issuable upon exercise of this Warrant by the
Exercise Price in effect on the date hereof and dividing the product so obtained
by the Exercise Price, as adjusted.
 
(3)           Except for permitted issuances, which shall mean (i) Common Stock
or any other securities exercisable or exchangeable for, or convertible into
shares of Common Stock issued pursuant to a “Business Combination” as such term
is defined in the Fourth Amended and Restated Certificate of Incorporation of
the Company,  (ii) Common Stock issued pursuant to a stock split or subdivision,
(iii) Common Stock issuable or issued to employees, consultants or directors of
the Company directly or pursuant to a stock plan or other compensation
arrangement, (iv) capital stock, debt instruments convertible into capital stock
or warrants or options to purchase capital stock issued in connection with bona
fide acquisitions, mergers, purchases, corporate partnering agreements, joint
ventures or similar transactions, and (v) Common Stock issued or issuable upon
exercise or conversion of any warrants, options or any other securities
exercisable or exchangeable for, or convertible into shares of Common Stock
outstanding as of the date hereof (“Permitted Issuances”), in case the Company
shall issue shares of its Common Stock or any securities convertible into or
exchangeable for its Common Stock for a consideration per share of Common Stock
or having a conversion or exercise price less than the Exercise Price, the
Exercise Price shall be immediately reset to equal such lower price.
 
(4)           Notwithstanding the foregoing, no adjustment shall be effected due
to, or as a result of, any Permitted Issuances.
 
(g)           NOTICES TO WARRANT HOLDERS.  So long as this Warrant shall be
outstanding, (i) if the Company shall pay any dividend or make any distribution
upon the Common Stock or (ii) if the Company shall offer to the holders of
Common Stock for subscription or purchase by them any share of any class or any
other rights or (iii) if any capital reorganization of the Company,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with or into another corporation, sale, lease or transfer of all or
substantially all of the property and assets of the Company to another
corporation, or voluntary or involuntary dissolution, liquidation or winding up
of the Company shall be effected, then in any such case, the Company shall cause
to be mailed to the Holder, at least fifteen days prior the date specified in
(x) or (y) below, as the case may be, a notice containing a brief description of
the proposed action and stating the date on which (x) a record is to be taken
for the purpose of such dividend, distribution or rights, or (y) such
reclassification, reorganization, consolidation, merger, conveyance, lease,
dissolution, liquidation or winding up is to take place and the date, if any is
to be fixed, as of which the holders of Common Stock or other securities shall
receive cash or other property deliverable upon such reclassification,
reorganization, consolidation, merger, conveyance, dissolution, liquidation or
winding up.

 
3

--------------------------------------------------------------------------------

 
 
(h)           RECLASSIFICATION, REORGANIZATION OR MERGER.  In case of any
reclassification, capital reorganization or other change of outstanding Common
Stock of the Company, or in case of any consolidation or merger of the Company
with or into another corporation (other than a merger with a subsidiary in which
merger the Company is the continuing corporation and which does not result in
any reclassification, capital reorganization or other change of outstanding
Common Stock of the class issuable upon exercise of this Warrant) or in case of
any sale, lease or conveyance to another corporation of the property of the
Company as an entirety, the Company shall, as a condition precedent to such
transaction, cause effective provisions to be made so that the Holder shall have
the right thereafter by exercising this Warrant at any time prior to the
expiration of the Warrant, to purchase the kind and amount of shares of stock
and other securities and property receivable upon such reclassification, capital
reorganization and other change, consolidation, merger, sale or conveyance by a
holder of the number of shares of Common Stock that might have been purchased
upon exercise of this Warrant immediately prior to such reclassification,
change, consolidation, merger, sale or conveyance.  Any such provision shall
include provision for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Warrant.  The foregoing
provisions of this Section (h) shall similarly apply to successive
reclassifications, capital reorganizations and changes of Common Stock and to
successive consolidations, mergers, sales or conveyances.  In the event that in
connection with any such capital reorganization or reclassification,
consolidation, merger, sale or conveyance, additional shares of Common Stock
shall be issued in exchange, conversion, substitution or payment, in whole or in
part, for a security of the Company other than Common Stock, any such issue
shall be treated as an issue of Common Stock covered by the provisions of
Section (f) hereof.
 
(i)           MODIFICATION OF AGREEMENT.  The provisions of this Warrant may
from time to time be amended, modified or waived, by the Company and the holder
of this Warrant.
 
(j)           MAXIMUM EXERCISE.  The Holder shall not be entitled to exercise
this Warrant on an exercise date, in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Warrant with respect to which the determination of this limitation is
being made on an exercise date, which would result in beneficial ownership by
the Holder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock on such date.  For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Rule 13d-3
thereunder.  Subject to the foregoing, the Holder shall not be limited to
aggregate exercises which would result in the issuance of more than 4.99%.  The
restriction described in this paragraph may be waived, in whole or in part, upon
sixty-one (61) days prior notice from the Holder to the Company to increase such
percentage to up to 9.99%, but not in excess of 9.99%.  The Holder may decide
whether to exercise this Warrant to achieve an actual 4.99% or up to 9.99%
ownership position as described above, but not in excess of 9.99%.

 
4

--------------------------------------------------------------------------------

 
 
(k)           NOTICES.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:  if to the Company, to: Vector Intersect Security
Acquisition Corp., 65 Challenger Road, Ridgefield Park, NJ 07660,
Attention:  Mr. Yaron Eitan, Facsimile: (201) 712-9498, and (ii) if to the
Holder, to: Centurion Credit Group Master Fund L.P., 152 West 57th Street, 54th
Floor, New York, NY 10019, Attention: Mr. David Levy, Facsimile:  (212)
581-0002.
 
(l)           LAW GOVERNING THIS WARRANT.  This Warrant shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of New York or in the federal courts located in the
state and county of New York.  The parties to this Warrant hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The Company and Holder waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.   Each party hereby irrevocably waives personal service of process
and consents to process being served in any suit, action or proceeding in
connection with this Warrant by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Warrant and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.
 
(Signature page follows.)

 
5

--------------------------------------------------------------------------------

 
 
Dated: December10, 2008


VECTOR INTERSECT SECURITY ACQUISITION CORP.
 
By:  
   
Name:  Yaron Eitan
 
Title:  Chief Executive Officer



Holder:


CENTURION CREDIT GROUP MASTER FUND L.P.
   
By:
 
Name:
Title:


 
6

--------------------------------------------------------------------------------

 
 
PURCHASE FORM
(to be signed only on exercise of Warrant)
 
TO:  VECTOR INTERSECT SECURITY ACQUISITION CORP.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):


___    ________ shares of the Common Stock covered by such Warrant; or
 
___    the __________ shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in Section (a) (2).


The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):


___     $__________ in lawful money of the United States; and/or
 
___     the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section (a)(2) of the
Warrant to exercise this Warrant with respect to the number of shares of Common
Stock purchasable pursuant to the cashless exercise procedure set forth in
Section (a)(2) employing an Exercise Price of $____ per Warrant Share or a Fair
Market Value of $________ per Warrant Share.


The number of Warrant Shares to be delivered is __________________.  The number
of Warrant Shares to be cancelled is _____________.


The undersigned requests that the certificates for such shares be issued in the
name of ________________ and delivered to:
_______________________________________________________________________________________________.


Dated:__________________________
   
(Signature)
             
(Address)


 
7

--------------------------------------------------------------------------------

 